DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWASHIMA et al. (US 2010/0255211 A1) in view of Igarashi et al. (US 2013/0040157 A1).
As related to independent claim 1, KAWASHIMA et al. teaches an actinic radiation-curable inkjet ink (KAWASHIMA et al. – Page 1, Paragraph 5), comprising an actinic radiation-polymerizable compound (KAWASHIMA et al. – Page 1, Paragraph 5 and Page 2, Paragraph 19), surface-treated titanium oxide (KAWASHIMA et al. – Page 9, Paragraph 115 & 125 and Page 17, Paragraphs 231), and a wax [i.e. resin or gelling agents] (KAWASHIMA et al. – Page 9, Paragraph 127 & Page 17, Paragraph 231).
While KAWASHIMA et al. teaches the ink comprises surface-treated titanium oxide (KAWASHIMA et al. – Page 9, Paragraph 115 & 125 and Page 17, Paragraphs 231), KAWASHIMA et al. does not specifically teach the surface treatment agent or the resulting carbon atom content.  However, Igarashi et al. teaches a composition which is used to form a film (Igarashi et al. – Page 1, Paragraphs 2-3) comprising surface-treated titanium oxide and a wax [i.e. plasticizer added to the resin composition] (Igarashi et al. – Page 4, Paragraph 42 and Page 8, Paragraphs 68-71) wherein the surface-treated titanium oxide contains carbon atoms in an amount of 0.31 mass% to 2.0 mass% based on a total mass thereof [i.e. result of using agents such as trimethylolethane, trimethylolpropane, pentaerythritol, and dimethylpolysiloxane] (Igarashi et al. – Page 4, Paragraph 42).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to specify that the surface treatment of the Titanium Oxide of KAWASHIMA et al. to be an agent that is readily available and used for improving the performance of the composition by Igarashi et al. in an effort to provide a composition having good dispersibility of the colorant with improved uneven coloration (Igarashi et al. – Page 1, Paragraph 13) and provide excellent ejection stability (KAWASHIMA et al. – Page 2, Paragraph 18).

As related to dependent claim 2, the combination of KAWASHIMA et al. and Igarashi et al. remains as applied above and continues to teach the titanium oxide is surface-treated with a surface treatment agent selected from the group consisting of polyols, siloxane compounds, and silane coupling agents (Igarashi et al. – Page 4, Paragraph 42).
As related to dependent claim 3, the combination of KAWASHIMA et al. and Igarashi et al. remains as applied above and continues to teach the wax is present in an amount of 5 mass% to 30 mass% based on an amount of the surface-treated titanium oxide (Igarashi et al. – Page 8, Paragraphs 68-71).
As related to dependent claim 4, the combination of KAWASHIMA et al. and Igarashi et al. remains as applied above and continues to teach the surface-treated titanium oxide contains carbon atoms in an amount of 0.36 mass% to 1.0 mass% based on the total mass thereof [i.e. result of using agents such as trimethylolethane, trimethylolpropane, pentaerythritol, and dimethylpolysiloxane] (Igarashi et al. – Page 4, Paragraph 42).
As related to dependent claim 5, the combination of KAWASHIMA et al. and Igarashi et al. remains as applied above and continues to teach the titanium oxide is surface-treated with a siloxane compound (Igarashi et al. – Page 4, Paragraph 42).
As related to dependent claim 7, the combination of KAWASHIMA et al. and Igarashi et al. remains as applied above and continues to teach an image forming method, comprising: ejecting a droplet of the actinic radiation-curable inkjet ink from a nozzle of an inkjet head to deposit the ejected droplet on a recording medium; and irradiating the deposited droplet with actinic radiation to cure the droplet (KAWASHIMA et al. – Page 18, Paragraph 248 – Page 19, Paragraph 256).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KAWASHIMA et al. (US 2010/0255211 A1) and Igarashi et al. (US 2013/0040157 A1) in further view of Kurokawa et al. (US 2011/0269882 A1).
The combination of KAWASHIMA et al. and Igarashi et al. remains as applied above and continues to teach the wax includes additional compounds [i.e. ketones, alcohols, ethers, esters] (KAWASHIMA et al. – Page 16, Paragraph 212 & Page 17, Paragraphs 232-233 and Igarashi et al. – Page 3, Paragraphs 27 & 31), but does not specifically teach compounds represented by the general formulas as claimed.  However, Kurokawa et al. teaches a composition comprising surface-treated titanium oxide and a wax (Kurokawa et al. – Page 4, Paragraphs 54-60 and Page 10, Paragraph 143), and continues to teach the wax includes a compound represented by general formula (G1) or a compound represented by general formula (G2): 
general formula (G1): R1-CO-R2 
general formula (G2): R3-COO-R4
where R1 and R2 in general formula (G1) each independently represent a linear or branched hydrocarbon group having 9 to 25 carbon atoms, and R3 and R4 in general formula (G2) each independently represent a linear or branched hydrocarbon group having 9 to 25 carbon atoms [i.e. stearyl stearate, behenyl behenate, etc.] (Kurokawa et al. – Page 10, Paragraphs 140-144).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Madhusoodhanan et al. (US 2008/0090930 A1) teaches an actinic radiation-curable inkjet ink comprising surface treated titanium oxide.  MAKUTA et al. (US 2009/0291215 A1) teaches an image forming method using a coating composition comprising surface treated titanium oxide with silane and/or siloxane agents.  Fong et al. (US 2010/0327493 A1) teaches a photocurable inkjet ink comprising titanium oxide surface treated with silane coupling agents.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853